Citation Nr: 0608400	
Decision Date: 03/23/06    Archive Date: 04/04/06	

DOCKET NO.  05-10 515A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.   

2.  Entitlement to service connection for tinnitus.  


ATTORNEY FOR THE BOARD

Robert E. O'Brien, Counsel


INTRODUCTION

The veteran had active service from September 1951 to 
September 1955.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2004 rating decision of the 
VARO in St. Louis, Missouri, that denied entitlement to the 
benefits sought.  


FINDINGS OF FACT

1.  VA has complied with its notification and assistance 
requirements under the laws and has obtained and developed 
all evidence necessary for an equitable disposition of the 
claims.  

2.  Bilateral hearing loss was not demonstrated until many 
years following service and is not shown to be related to the 
veteran's service.  

3.  Tinnitus was not shown for many years following service 
discharge and is not shown to be causally related to the 
veteran's active service.  


CONCLUSIONS OF LAW

1.  Bilateral hearing loss was not incurred in or aggravated 
by active service, nor may the incurrence of sensorineural 
hearing loss during wartime service be so presumed.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 1137 (West 2002 & Supp. 
2005); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2005).  

2.  The veteran does not have tinnitus that was incurred in 
or aggravated by his active service.  38 U.S.C.A. §§ 1110, 
5107 (West 2002 & Supp. 2005; 38 C.F.R. §§ 3.102, 3.303 
(2005).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating 
claims for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156, 3.159, 3.326 (2005).  

Upon receipt of a complete or substantially complete 
application of benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in his or 
her possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on the claim.  Pelegrini v. Principi, 
18 Vet. App. 112 (2004); see also Mayfield v. Nicholson, 19 
Vet. App. 103 (2005).  

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued a decision in the consolidated 
appeal of Dingess/Hartman v. Nicholson, Nos. 01-1917 and 02-
1506 (U.S. Vet. App. March 3, 2006).  The Court in 
Dingess/Hartman holds that the VCAA notice requirements of 38 
U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five 
elements of a "service connection" claim.  As previously 
defined by the Court, the five elements include:  (1) Veteran 
status; (2) existence of a disability; (3) a connection 
between the veteran's service and the disability; (4) degree 
of disability; and (5) effective date of the disability.  
Upon receipt of an application for service connection, 
therefore, VA is required to review the information and the 
evidence presented with a claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  

In the instant case, VA has satisfied its duty to notify by 
means of a February 2004 letter to the veteran, as well as 
the April 2004 rating action and the March 2005 statement of 
the case.  These communications informed the veteran of what 
evidence was required to substantiate his claims and of his 
and VA's respective duties for obtaining evidence.  

It is unclear from the record whether the veteran was 
explicitly asked to provide "any evidence in [his] possession 
that pertains" to his claim.  See 38 C.F.R. § 3.159(b)(1).  
Nevertheless, as a practical matter, the Board finds that he 
has been notified of the need to provide such evidence for 
the following reasons.  The RO communication noted above 
informed him that additional information or evidence was 
needed to support his claim, and he was asked to send the 
information or evidence to the RO.  In addition, the March 
2005 statement of the case included such notice.  Under these 
circumstances, the Board is satisfied that the veteran has 
been adequately informed of the need to submit relevant 
evidence in his possession.  

With regard to the duty to assist the veteran, the Board 
notes that medical records have been associated with the 
claims folder.  Additionally, the veteran was accorded a 
special audiometric examination by VA in January 2005 and the 
report of the examination has been associated with the claims 
folder.  In view of the foregoing, the Board finds that VA 
has complied with the VCAA notification and assistance 
requirements.  

	Pertinent Legal Criteria

In order to establish service connection for a claimed 
disability, the facts, as shown by the evidence, must 
demonstrate that a particular disease or injury resulting in 
current disability was incurred during active service, or, if 
preexisting active service, was aggravated therein.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303.  

Regulations also provide that service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).  

Service connection requires competent evidence showing:  (1) 
The existence of a present disability; (2) inservice 
incurrence or aggravation of a disease or injury; and (3) a 
causal relationship between the present disability and the 
disease or injury incurred or aggravated during service.  
Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004), 
citing Hansen v. Principi, 16 Vet. App. 110 (2002).  

In addition, if a veteran served continuously for ninety (90) 
days or more during a period of war or after December 31, 
1946, and if a disease of the nervous system such as 
sensorineural hearing loss, becomes manifest to a degree of 
10 percent or more within one year from the date of the 
veteran's termination of such service, that condition would 
be presumed to have been incurred in service, even though 
there is no evidence of such disease during the period of 
service.  Such a presumption would be rebuttable, however, by 
affirmative evidence to the contrary.  38 U.S.C.A. §§ 1101, 
1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Service connection for impaired hearing shall only be 
established when hearing status as determined by audiometric 
testing meets specified pure tone and speech recognition 
criteria.  Audiometric testing measures pure tone threshold 
hearing levels (in decibels) of a range of frequencies.  
Hensley v. Brown, 5 Vet. App. 155, 158 (1993).  The 
determination of whether a veteran has a disability based on 
hearing loss is governed by the provisions of 38 C.F.R. § 
3.385 (2005).  

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1,000, 
2,000, 3,000 or 4,000 hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of the 
frequencies, 500, 1,000, 2,000, 3,000, or 4,000 hertz, are 26 
decibels or greater; or when speech recognition scores using 
the Maryland CNC test are less than 94 percent.  38 C.F.R. § 
3.385.  

Analysis

The service medical records reflect no treatment, complaints, 
or findings indicative of hearing loss or tinnitus.  

The post service medical evidence dates from 2004, a time 
many years following service discharge.  At the time of the 
veteran's initial visit with VA in January 2004, it was 
indicated he presented for a "vesting" examination because he 
was interested in getting health care through VA.  He was 
concerned with problems that included a reported loss of 
hearing.  With regard to his ears, he stated he had bilateral 
hearing loss.  He reported decreasing hearing loss over the 
"last years."  He denied tinnitus.  Indication was made that 
he had undergone a hearing test in 1999.  Clinical 
examination of the ears was normal.  It was stated he had a 
loss of gross hearing in the ears.  He was scheduled for an 
audiometric examination by VA in March 2004, but for whatever 
reason, failed to report.  

A VA audiometric examination was accorded the veteran in 
January 2005.  Reference was made to review the claims 
folder, including the service medical records.  Notation was 
made that on enlistment examination in September 1951, the 
veteran passed a whispered voice test with 15/15 hearing in 
each ear.  At the time of discharge examination in August 
1955, he again passed the whispered voice test with 15/15 
hearing in each ear.  Reportedly, the veteran stated his 
hearing had gradually declined over the past 20-plus years.  
He claimed military noise exposure from being a gunner in the 
Navy.  He denied the availability of hearing protection.  He 
also reported occupational noise exposure from his work with 
Douglas Aircraft for three years after service doing 
assembly-like work.  He indicated this was not a loud job.  
He added that in the years following service, he also worked 
20-plus years making heat exchangers for oil fields.  He 
reported this was noisy and hearing protection was required.  
He also reported recreational noise exposure from doing some 
woodwork.  He referred to bilateral tinnitus happening about 
once a year.  He indicated it would generally last a few 
minutes.  

Audiometric testing showed moderate sloping to a moderately 
severe sensorineural hearing loss in each ear.  The examiner 
noted that the veteran's hearing loss likely began about 20-
plus years following service discharge.  It was the 
examiner's opinion that the "veteran's current hearing loss 
and tinnitus are less than likely due to military noise 
exposure."  

Based on a longitudinal review of the evidence of record, the 
Board finds that the preponderance of the evidence does not 
reflect a causal relationship between any inservice noise 
exposure on the one hand and the veteran's current hearing 
loss and his reported tinnitus on the other.  A careful 
reading of the record does not show any indication of 
continuity of symptomatology between any inservice noise 
exposure and any current hearing loss and/or tinnitus.  The 
veteran was accorded an audiologic examination by VA in 
January 2005.  The examiner had access to the entire claims 
folder and pointed out that the service medical records were 
negative for indication of any hearing impairment or 
tinnitus.  The examiner opined that any current hearing loss 
and/or tinnitus were "less than likely" due to any military 
noise exposure.  There is no opinion of record to the 
contrary.  

The Board acknowledges that the veteran has offered his 
personal opinion that he has hearing loss and tinnitus 
associated with his active service.  However, as a layman 
without medical training and expertise, the veteran is not 
competent to provide a probative opinion on a medical matter, 
to include the diagnosis of a specific disability or opinion 
as to the origin of a specific disorder.  See Bostain v. 
West, 11 Vet. App. 124, 127 (1998), citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  See also Routen v. Brown, 
10 Vet. App. 183, 186 (1997).  (A layperson is generally not 
capable of opining on matters requiring medical knowledge).  

Under these circumstances, claims for service connection for 
bilateral hearing loss and tinnitus must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, 
as the competent evidence does not support the claim, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).  


ORDER

Service connection for bilateral hearing loss is denied.  

Service connection for tinnitus is denied.  


	                     
______________________________________________
	F. JUDGE FLOWERS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


